In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Queens County (DePhillips, J.), dated February 5, 2004, which, after a hearing, dismissed the petition for an order of protection.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly dismissed the petition upon finding that the petitioner failed to establish by a preponderance of the evidence that the respondent committed acts constituting a cognizable family offense (see Family Ct Act § 832). The determination whether the respondent committed such acts was a disputed factual issue for the Family Court to resolve. As the trier of fact, its determination regarding the credibility of the witnesses is entitled to great weight (see Matter of Bongiorno v Bongiorno, 1 AD3d 511 [2003]), and we find no basis to disturb its determination. Santucci, J.P., H. Miller, Spolzino and Skelos, JJ., concur.